UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7683



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GREG HATCHER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-05-494-5)


Submitted: August 31, 2006                 Decided: September 5, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Greg Hatcher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Greg Hatcher, a federal prisoner,        appeals the district

court’s order denying relief on his 28 U.S.C. § 2241 (2000)

petition.       We have reviewed the record and find no reversible

error.   Accordingly, although we grant leave to proceed in forma

pauperis, we affirm for the reasons stated by the district court.

United States v. Hatcher, No. CA-05-494-5 (E.D.N.C. Aug. 29, 2005).

We   dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -